Citation Nr: 1727122	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  17-01 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for bilateral hearing loss.

2.  Whether new and material evidence has been received to reopen service connection for tinnitus. 

(The issues of entitlement to restoration of a 100 percent disability rating (or evaluation), effective November 1, 2012, for prostate cancer, including whether the reduction in compensation from 100 to 60 percent disabling was proper, and an initial compensable disability rating for erectile dysfunction will be addressed in a separate Board decision.) 


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel 


INTRODUCTION

The Veteran had active service from November 1965 to November 1970.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

With respect to the issues of whether new and material evidence has been received to reopen service connection for bilateral hearing loss and tinnitus, in a January 2017 substantive appeal (VA Form 9), the Veteran indicated that he wanted to appear at a Board hearing before a Veterans Law Judge via videoconference.  As he has requested a Board hearing, and no hearing has yet to be carried out with respect to these issues, remand is necessary.   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule the Veteran for a videoconference hearing before the Board with respect to the issues of whether new and material evidence has been received to reopen service connection for bilateral hearing loss and tinnitus.  Once the hearing is conducted, or in the event the Veteran cancels the hearing request or otherwise fails to report for the hearing, the case should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  

The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




